Citation Nr: 0111028	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  97-10 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the right breast 
as a result of treatment by the Department of Veterans 
Affairs.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

James A. Frost, Counsel
INTRODUCTION

The veteran served on active duty from July 1958 to May 1960.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in January 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the veteran's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability of the right breast as a result of treatment by 
the Department of Veterans Affairs.  

By a decision of June 12, 1998, the Board denied the 
veteran's appeal.  She appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a memorandum decision issued on September 14, 2000, the 
Court vacated the Board's decision and remanded the case to 
the Board for further proceedings.


REMAND

In its memorandum decision issued on September 14, 2000, the 
Court noted that, because the veteran had testified at a 
September 1997 personal hearing before a hearing officer at 
the RO that her surgeon had told her that, had she been 
diagnosed with breast cancer sooner, she probably would have 
required a lumpectomy instead of a modified-radical 
mastectomy, the hearing officer had a duty under 38 C.F.R. 
§ 3.103(c)(2) to suggest to the appellant that she obtain any 
available records that would support such a medical opinion.  
The Board further notes that, during the pendency of this 
appeal, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In the instant case, the Board finds that, pursuant to the 
Courts memorandum decision issued on September 14, 2000 and 
recent enactment of the VCAA, VA should assist the veteran by 
requesting a statement from the physician to whom she 
referred in her testimony of September 1997, and this case 
will be remanded to the RO for that purpose.  While the case 
is in remand status, any records of treatment of the veteran 
for breast cancer not already of record may also be 
requested.

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should request that the veteran 
identify the physician to whom she 
referred in her testimony of September 
1997, noted above.  The RO should also 
request that she identify all physicians 
and medical facilities, VA or non-VA, 
which have treated her for cancer of the 
breast since March 1996.  After obtaining 
any necessary releases from the veteran, 
the RO should attempt to obtain copies of 
all such clinical records not already of 
record and, also, should request that the 
physician identified by the veteran 
confirm or deny that he made the 
statement attributed to him by the 
veteran in her testimony of September 
1997 and make such additional remarks as 
he or she wishes.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  

The purposes of this REMAND are to assist the veteran and to 
obtain clarifying medical information.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran until she 
receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


